JAMES H. FAULKNER, Retired Justice.
Nathaniel White was indicted by the Houston County grand jury for the unlawful distribution of a controlled substance (cocaine), in violation of § 13A-12-211, Code of Alabama 1975. He pleaded not guilty. He subsequently changed his not guilty plea to a guilty plea. Moreover, he entered his guilty plea after being informed by the trial court that he would also be sentenced under § 13A-12-250, Code of Alabama 1975.
The case action summary shows, in an entry dated July 17, 1991, that White was sentenced to “7 yrs + 5 yrs.” The court’s judgment, dated July 17, 1991, states that “it is the judgment and sentence of this Court that this defendant be imprisoned in the penitentiary of the State of Alabama for a period of 10 years, pay a fine of $250, *592restitution of $20, and victim’s compensation of $50 as punishment for the crime.”
White’s appeal is based upon the sentence of “7 yrs + 5 yrs” reflected in the case action summary. He attacks the constitutionality of § 13A-12-250, the enhancement statute. The court’s judgment and sentence provide for a 10-year sentence with no reference to enhancement. The judgment and sentence are for the unlawful distribution of a controlled substance. Under one judgment, White receives a 12-year sentence; under the other, he receives a 10-year sentence.
This case is remanded to the trial court to enter a proper sentence and make return to this Court within 90 days of the date of this opinion.
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of the court.
REMANDED WITH INSTRUCTIONS.
All Judges concur.